Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4, 7-10, 12, 14, 16, 18 and 20) in the reply filed on 02/21/2021 is acknowledged. Applicant has elected S-220 species, which reads on claims 1-4, 10, 12, 14, 16, 18, 20, and 95-98 (new claims)). 1-4, 10, 12, 14, 16, 18, 20, and 95-98 (new claims) are under examination. 
Claims 7-9, 22-25, 28-31, 33, 35-37, 40, 44-47, 50-52, 54, 56, 58-61, 63, 64-68, 71-74, 76-78, 80, 82, 84-89, 92 and 94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10, 12, 14, 16, 18, 20, and 95-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
With regard to the examined claims 1-3, the limitations of Formulae I, II, III, IV, V, VI, VII, VIII, and IX are unclear to the metes and bounds of the claimed invention. MPEP 2173.05(s) states that “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).” In this case, the Formulae should be added into the claim for clarity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 14, 20, and 95-98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stassinopoulos et al. (US20060115466A1, published 06/01/2006, IDS submitted 07/02/2019, # 23).
	With regard to claims 1 and 95-98, Stassinopoulos et al. teach treating a red blood cell (RBC) composition with a pathogen inactivating compound comprising (abstract). Stassinopoulos et al. teach the pathogen inactivating compound with the red blood cells, particularly the surface of the red blood cells (see bottom of para. [0030]). Stassinopoulos et al. teach the pathogen untreated control RBC, S-303 RBC, or S-220 RBC (see bottom para. [0167]), which read on a second substrate, wherein the surface of the second substrate lacks the bound moiety. Stassinopoulos et al. teach the bacterial titer was determined by counting colonies on the plates and based on the dilution of the plate, the titer was determined (see right col., middle para. [0095]). Stassinopoulos et al. further teach sterile plastic tubes were used (see para. [0151]), which reads on a first second containers. 
	With regard to claims 2-4, Stassinopoulos et al. teach S-220 RBC wherein S-220 is a non-labile version of S-303 that should represent acridine binding to RBCs for each treatment process (see pg. 29, para. [0142]), which reads on elected species S-220 of Formulae VII and VIII, wherein R1-R8 and R20 are hydrogen.
	With regard to claim 10, Stassinopoulos et al. teach non-frangible analogue of S-303, called S-220 was utilized (see para. [0145]).
	With regard to claim 14, Stassinopoulos et al. teach RBC were transfused and blood was collected aseptically from HgD-positive donors in ACD-A (see para. [0148]), which reads on wherein the first substrate comprises red blood cells, wherein the second substrate comprises red blood cells, and wherein the red blood cells of the first and second substrates are obtained from one or more common donors.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 16, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Stassinopoulos et al. (US20060115466A1, published 06/01/2006, IDS submitted 07/02/2019, # 23) in view of Melnik et al. (US2005/0215464A1, published 09/29/2005).
	Stassinopoulos et al. have been discussed in the above rejection but fail to teach the moiety bound to the surface of the substrate is present at a loading level of at least about 10,000 moieties per substrate unit, or wherein the moiety bound to the surface of the substrate is present at a loading level of at least 50 moieties/µm2 (claim 12) and  a third container that contains a third substrate wherein a second level of the moiety is bound to the surface of the third substrate, and wherein the second level is less than the first level (16 and 18).
 teach S-220 at different concentrations (0.2mM or 2.0mM). It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable in binding to RBC. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the concentration ranges recited in the claims is for any particular purpose or solve any stated problem. Meanwhile the reference discloses S-220 at different concentrations with RBC. Absence of unexpected result, it would have been obvious for one of ordinary skill to discover the optimum concentration for binding to RBC. 
	Melnik et al. teach the level of complexes detected in a second biological sample obtained from a healthy subject, a deviation from the level of complexes formed in the sample from the healthy subject indicating a high probability that the subject from which the first biological sample was obtained has one or a disease (see para. [0051]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure a control sample and the sample of S-220 compound as taught by Stassinopoulos et al. with a healthy subject sample as taught by Melnik et al. because Stassinopoulos et al. teach different samples are used to determine the effectiveness of the compound. In particular, Melnik et al. teach that the healthy sample is used to determine whether the other samples contain a high probability of the disease (see above). The person of ordinary skill would measure a third container of a healthy sample to compare the efficiency of the 
	With regard to claim 18, Stassinopoulos et al. teach RBC were transfused and blood was collected aseptically from HgD-positive donors in ACD-A (see para. [0148]). It would have been obvious to test the healthy sample with HgD-positive donors because it would provide accurate results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        
/Tracy Vivlemore/Primary Examiner, Art Unit 1635